Citation Nr: 0630526	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  01-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for residuals of a left 
thumb fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1980 
to April 2000.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied entitlement to multiple 
disabilities.  The veteran timely appealed.  A November 2004 
rating decision granted entitlement to service connection for 
degenerative joint disease of the right hip and knees, for 
left ankle disability, and for stress incontinence; service 
connection for a kidney disability was denied.  The veteran 
withdrew her claim for service connection for a kidney 
disability in a February 2006 statement.  Consequently, the 
only issues still on appeal are those listed on the title 
page.

A personal hearing was scheduled for the veteran at the RO on 
May 2, 2006, per her request.  However, the veteran said in a 
statement received by VA in April 2006 that she would be 
unable to attend the hearing due to work conflicts.  
According to a July 2006 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran no longer 
desired a personal hearing and did not have any additional 
evidence to submit.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be due to service.  

2.  Emphysema is not shown to be due to service.  

3.  Residuals of a left thumb fracture are not shown to be 
due to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).  

2.  Emphysema was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of a fracture of the left thumb were not 
incurred in or aggravated by active military duty.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  Nevertheless, in October 2003, the RO 
sent the veteran a letter, with a copy to her representative, 
in which she was informed of the requirements needed to 
establish entitlement to service connection.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information she was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help her get additional evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in her possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  A July 2004 VA letter said 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  Additionally, the veteran was 
informed by VA letter in March 2006 of the applicable 
regulations on disability ratings and effective dates if any 
of her claims was granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, since all of 
the veteran's claims for service connection are being denied, 
no disability rating or effective date will be assigned.  
Consequently, there can be no possibility of any prejudice to 
the veteran.  Id.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no 
nexus opinion has been obtained with respect to the 
service connection issues on appeal, none is needed.  Such 
development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary with regard to the issues on appeal.  The 
Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  In fact, it was noted in a July 
2006 statement on behalf of the veteran that she did not have 
any additional evidence to submit.  The veteran has been 
given ample opportunity to present evidence and argument in 
support of her claims.  The Board additionally finds that VA 
has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The veteran contends that she has bilateral hearing loss, 
emphysema, and residuals of a fracture of the left thumb 
secondary to service.  

The veteran's service medical records reveal that her hearing 
was within the above VA definition of normal limits on all 
audiological examinations from June 1978 through service 
retirement examination in August 1999.  In fact, there is no 
audiological evidence of hearing loss on file.  Similarly, 
there is no medical evidence of emphysema either in service, 
including on examination in August 1999, or after service 
discharge.  VA treatment records dated in April 2005 reveal 
that her lungs were clear and there was no respiratory system 
disability.  Although there is a notation on an August 1984 
medical examination report that the veteran had fractured her 
left thumb in a fall in 1980, it was noted that there were no 
complaints and no sequelae.  All physical examinations of the 
veteran in service found the upper extremities to be normal.  
Moreover, there were no complaints or findings of a left 
thumb disability on medical reports after service discharge, 
and it was noted on VA treatment records for March 2005 that 
motor strength was 5/5 throughout and that sensory was intact 
in all modalities of the feet and hands.
Consequently, the Board finds that because none of the 
elements required for entitlement to service connection for 
bilateral hearing loss, emphysema, and residuals of a 
fracture of the left thumb has been shown, service connection 
is not warranted for bilateral hearing loss, emphysema, and 
residuals of a fracture of the left thumb.  

With respect to the veteran's contentions, the Board notes 
that a layman, such as the veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether there is a medical relationship between a claimed 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Because the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss, emphysema, and residuals of a fracture of the left 
thumb, the doctrine of reasonable doubt is not for 
application and the claims must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for emphysema is denied.  

Service connection for residuals of a left thumb fracture is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


